Dismissed and Memorandum Opinion filed December 11, 2008







Dismissed
and Memorandum Opinion filed December 11, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00663-CR
____________
 
EMANUELL RANDOLPH,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
268th District Court
Fort Bend County,
Texas
Trial Court Cause No. 46,241
 

 
M E M O R A N D U M   O P I N I O N
A jury
convicted appellant of aggravated robbery.  The trial court sentenced appellant
on February 22, 2008, to confinement for twenty years in the Institutional
Division of the Texas Department of Criminal Justice. 
The
record reflects that on March 18, 2008, appellant=s motion for new trial was granted. 
Because the motion for new trial was granted, the appeal is now moot.  




Accordingly,
we dismiss the appeal.  
 
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed
December 11, 2008.
Panel consists of Chief Justice Hedges, Justices
Anderson, and Frost.
Do Not Publish C Tex. R. App. P. 47.2(b).